On Appellant’s Motion for Rehearing
WOODLEY, Presiding Judge.
Appellant’s motion for rehearing complains that an affirmance is not proper because of certain errors in the transcript.
A corrected transcript has been filed which clearly shows that the case was tried during the term of court which began on December 5, 1960 and terminated on January 31, 1961, hence the date “January 5, i960”, appearing at the head of the judgment, was intended for “January 5, 1961”, the true date.
If this Court is bound to accept January 5, 1960 as the date the judgment was rendered, it would avail the appellant nothing. *838In such event the appeal would have to be dismissed because notice of appeal was not given in time. The motion for new trial was filed “at 4:50 o’clock P. M. January 5, 1961” and notice of appeal was not given until such motion was overruled on April 24, 1961.
Appellant’s motion for rehearing is overruled.